COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Bray and Fitzpatrick
Argued at Alexandria, Virginia

C. W. WRIGHT CONSTRUCTION COMPANY, INC. and
 PACIFIC EMPLOYERS INSURANCE COMPANY

v.             Record No. 2134-94-4        MEMORANDUM OPINION * BY
                                           JUDGE RICHARD S. BRAY
WILLIAM E. McALISTER                            MAY 2, 1995

             FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

     A. James Kauffman (G. Wythe Michael, Jr.; Taylor, Hazen &
     Kauffman, on brief), for appellants.
     John J. McGrath, Jr. (Janney, Janney & McGrath, on brief),
     for appellee.



     C. W. Wright Construction Company, Inc. and Pacific Employers

Insurance Company (together "employer") appeal the commission's

finding that William E. McAlister (claimant) suffered from an

occupational disease, carpal tunnel syndrome, and an award of

attendant benefits.      Employer contends that the evidence was

insufficient to support the claim. 1    We affirm the decision of the

commission.

     The parties are fully conversant with the record in this case,

and we recite only those facts necessary to explain our holding.

     Under familiar principles, this Court will construe the

evidence in the light most favorable to the prevailing party below,

claimant in this instance.      Crisp v. Brown's Tysons Corner Dodge,

Inc., 1 Va. App. 503, 504, 339 S.E.2d 916, 916 (1986).       "'Whether a

         *
      Pursuant to Code § 17-116.010 this opinion is not designated
for publication.
     1
      Although employer identifies several issues on appeal, we have
considered them collectively in a sufficiency analysis.
disease is causally related to the employment and not causally

related to other factors is . . . a finding of fact.'   When there

is credible evidence to support it, such a finding of fact [by the

commission] is 'conclusive and binding' on this Court."     Ross

Laboratories v. Barbour, 13 Va. App. 373, 377-78, 412 S.E.2d 205,

208 (1991) (quoting Island Creek Coal Co. v. Breeding, 6 Va. App.
1, 12, 365 S.E.2d 782, 788 (1988)); Code § 65.2-706(A).

     On September 11, 1992, claimant first visited Dr. Jonathan K.

Malone, the treating physician, complaining of "numbness and

swelling" in his right hand.   Dr. Malone noted in his records that

claimant's symptoms were indicative of carpal tunnel syndrome and

successfully performed "carpal tunnel release" surgery on November

13, 1993.    In correspondence dated June 18, 1993, Dr. Malone

associated carpal tunnel syndrome with "repetitive use of the hands

and wrists," and, noting that claimant's work "required this type

of repetitive use," concluded that he developed the condition "due

to the nature of his job."   In a later report, Dr. Malone described

this pathology as "an occupational disease" caused by the

"repetitive nature in which [claimant] used his hands."
     This evidence, considered with the entire record, provided

sufficient support to the commission's finding that claimant

suffered a compensable, occupational disease.    See Code

§ 65.2-400(B); Piedmont Mfg. Co. v. East, 17 Va. App. 499, 503, 438
S.E.2d 769, 772 (1993); Dep't of State Police v. Haga, 18 Va. App.
162, 165-66, 442 S.E.2d 765, 425-26 (1994).   Accordingly, we affirm

the award.



                                 - 2 -
        Affirmed.




- 3 -